      Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 1 of 7

 1

 2

 3

 4

 5

 6                   UNITED STATES DISTRICT COURT
 7                          EASTERN DISTRICT OF CALIFORNIA
 8

 9   LUIS LOPEZ,                         Case No. 1:19-cv-000269 SKO

10                  Plaintiff,           SCHEDULING ORDER (Fed. R. Civ. P. 16)

11        v.                             Discovery Deadlines:
                                              Initial Disclosures: June 6, 2019
12   D. SCOTT CARRUTHERS APLC,                Non Expert Discovery: November 19, 2019
                                              Expert Disclosures: December 3, 2019
13                  Defendant.                Rebuttal Expert Disclosures: December 17, 2019
                                              Expert Discovery: January 17, 2020
14
                                         Non-Dispositive Motion Deadlines:
15                                           Filing: February 18, 2020
                                             Hearing: March 18, 2020
16
                                         Dispositive Motion Deadlines:
17                                            Filing: February 18, 2020
                                              Hearing: April 8, 2020
18
                                         Telephonic Status re Settlement Conference:
19                                            September 24, 2019, at 4:00 p.m.
                                              Joint Statement due September 17, 2019
20
                                         Pre-Trial Conference:
21                                            June 17, 2020, at 2:30 p.m.
                                              Courtroom 7
22
                                         Trial: August 11, 2020, at 8:30 a.m.
23                                              Courtroom 7
                                                1-2 Trial Days
24

25

26       I.    Date of Scheduling Conference

27       The Scheduling Conference was held on May 23, 2019.

28
                                               1
       Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 2 of 7

 1          II.     Appearances of Counsel

 2          Joseph Davidson, Esq. appeared telephonically on behalf of Plaintiff LUIS LOPEZ.

 3          D. Scott Carruthers, Esq. appeared telephonically on behalf of Defendant D. SCOTT

 4   CARRUTHERS APLC.

 5          III.    Consent to Magistrate Judge

 6          Pursuant to 28 U.S.C. § 636(c), the parties have consented to conduct all further proceedings

 7   in this case, including trial, before the Honorable Sheila K. Oberto, United States Magistrate Judge.

 8          IV.     Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

 9          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P.

10   26(a)(1) on or before June 6, 2019.

11          V.      Amendments to Pleadings

12          Any motions or stipulations requesting leave to amend the pleadings must be filed by no

13   later than August 21, 2019. The parties are advised that filing motions and/or stipulations

14   requesting leave to amend the pleadings by August 19, 2019, does not reflect on the propriety of

15   the amendment or imply good cause to modify the existing schedule, if necessary. All proposed

16   amendments must (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the

17   amendment requires any modification to the existing schedule, see Johnson v. Mammoth

18   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a),

19   that such an amendment is not (1) prejudicial to the opposing party, (2) the product of undue delay,

20   (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

21          VI.     Discovery Plan and Cut-Off Dates

22          The parties are directed to disclose all expert witnesses, in writing, on or before December

23   3, 2019, and to disclose all rebuttal experts on or before December 17, 2019. The written

24   designation of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P.

25   26(a)(2), (A), (B) and (C) and shall include all information required thereunder. Failure to

26   designate experts in compliance with this order may result in the Court excluding the testimony or

27   other evidence offered through such experts that are not properly disclosed in compliance with this

28   order. The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to
                                                       2
        Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 3 of 7

 1   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

 2   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

 3   which may include striking the expert designation and preclusion of expert testimony. In addition,

 4   the provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement disclosures

 5   and responses to discovery requests will be strictly enforced.

 6           The parties are ordered to complete all non-expert discovery, including motions to compel

 7   any non-expert discovery, on or before November 19, 2019 and all expert discovery, including

 8   motions to compel any expert discovery, on or before January 17, 2020. Compliance with these

 9   discovery cutoffs requires motions to compel be filed and heard sufficiently in advance of the

10   discovery cutoff so that the Court may grant effective relief within the allotted discovery time. A

11   party's failure to have a discovery dispute heard sufficiently in advance of the discovery cutoff may

12   result in denial of the motion as untimely.

13           Discovery Disputes:

14           The Magistrate Judge will resolve discovery disputes outside the formal Local Rule 251

15   procedures pursuant to the parties’ request and agreement and in accordance with the deadlines set

16   forth above. Within three (3) days of requesting an informal discovery dispute conference, the

17   parties shall submit to the court and serve on opposing counsel a 2-3 page summary of the dispute.

18   The parties’ summaries (without exhibits or attachments) must be emailed to the chambers of

19   Magistrate Judge Sheila K. Oberto at skoorders@caed.uscourts.gov. Once the court receives the

20   parties’ summaries, an informal telephonic conference will be held within one week or as soon as

21   is practicable.

22           Prior to requesting an informal discovery dispute conference, the parties must speak

23   with each other about the discovery dispute (in addition to any written correspondence the

24   parties may engage in via letters and/or email). This requirement may be accomplished in

25   person, over the telephone or through videoconferencing. By requesting an informal discovery

26   dispute conference, the parties are agreeing to be bound by any discovery ruling arising out of the

27   informal proceedings.

28           If a formal motion is brought under Fed. R. Civ. P. 37, the parties must prepare and file a
                                                       3
       Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 4 of 7

 1   Joint Statement re Discovery Disagreement (“Joint Statement”) as required by Local Rule 251. The

 2   Joint Statement must be filed 7 calendar days before the scheduled hearing date. Courtesy copies

 3   of all motion-related documents, declarations, and exhibits must be delivered to the Clerk’s Office

 4   by 10:00 a.m. at least 4 court days before the scheduled hearing date. Motions will be removed

 5   from the court’s hearing calendar if the Joint Statement is not timely filed or if courtesy copies are

 6   not timely delivered. To satisfy the meet and confer requirement set forth in Local Rule 251(b),

 7   the parties must confer by speaking with each other in person, over the telephone or via video

 8   conferencing before the hearing about the discovery dispute. The Court may issue sanctions against

 9   the moving party or the opposing party if either party fails to meet and confer in good faith.

10          VII.    Pretrial Motion Schedule

11          A.      Non-Dispositive Pretrial Motions

12          All non-dispositive pretrial motions (except motions to compel, addressed above), shall be

13   filed by February 18, 2020, and heard on or before March 18, 2020. Non-dispositive motions are

14   heard on Wednesdays at 9:30 a.m., before the United States Magistrate Judge Sheila K. Oberto in

15   Courtroom 7.

16          Unless prior leave of the Court is obtained at least 7 days before the filing date, all moving

17   and opposition briefs or legal memorandum in civil cases before Magistrate Judge Sheila K. Oberto

18   shall not exceed twenty-five (25) pages. Reply briefs filed by the moving parties shall not exceed

19   10 pages. Before scheduling any motion, the parties must comply with all requirements set forth

20   in Local Rule 230 and 251.

21          In scheduling such motions, the parties shall comply with Local Rule 230. The Magistrate

22   Judge may grant Applications for an Order Shortening Time pursuant to Local Rule 144(e).

23   However, if counsel does not obtain an Order Shortening Time, the Notice of Motion must comply

24   with Local Rule 251.

25          Counsel may appear and argue non-dispositive motions by telephone, providing a request

26   to so appear is made to the Magistrate Judge's Courtroom Clerk no later than 3 court days before

27   the noticed hearing date. In the event that more than one attorney requests to appear by telephone,

28   it shall be the obligation of the moving part(ies) to arrange and originate a conference call to the
                                                        4
       Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 5 of 7

 1   Court.

 2            B.     Dispositive Pretrial Motions

 3            All dispositive pretrial motions shall be filed no later than February 18, 2020, and heard no

 4   later than April 8, 2020, in Courtroom 7 before the Honorable Sheila K. Oberto, United States

 5   Magistrate Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P 56 and

 6   Local Rules 230 and 260.

 7            Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

 8   summary judgment or motion for summary adjudication the parties are ORDERED to meet, in

 9   person or by telephone, and confer to discuss the issues to be raised in the motion.

10            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

11   a question of fact exists, 2) determine whether the respondent agrees that the motion has merit in

12   whole or in part, 3) discuss whether issues can be resolved without the necessity for briefing, 4)

13   narrow the issues for review by the court, 5) explore the possibility of settlement before the parties

14   incur the expense of briefing a summary judgment motion, and 6) arrive at a Joint Statement of

15   Undisputed Facts.

16            The moving party shall initiate the meeting and provide a draft of the Joint Statement of

17   Undisputed Facts. In addition to complying with the requirements of Local Rule 260 the

18   moving party shall file a Joint Statement of Undisputed Facts.

19            In the Notice of Motion, the moving party shall certify that the parties have met and

20   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

21            VIII. Pretrial Conference Date

22            The Pretrial Conference is set for June 17, 2020,, at 2:30 p.m. in Courtroom 7 before the

23   Honorable Sheila K. Oberto, United States Magistrate Judge.

24            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

25   281(a)(2). The parties are further directed to submit a digital copy of their Pretrial Statement in

26   Word format, directly to Judge Oberto's chambers by email at SKOorders@caed.uscourts.gov.

27            Counsel’s attention is directed to Rules 281 and 282 of the Local Rules for the Eastern

28   District of California, as to the obligations of counsel in preparing for the Pretrial Conference. The
                                                         5
       Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 6 of 7

 1   Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

 2   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by

 3   the Court to explain the nature of the case to the jury during voir dire.

 4          IX.     Trial Date

 5          Trial is set for August 11, 2020 at 8:30 a.m. in Courtroom 7 before the Honorable Sheila K.

 6   Oberto, United States Magistrate Judge.

 7          a.      This is a jury trial.

 8          b.      Counsel's estimate of trial time: 1-2 days.

 9          c.      Counsel’s attention is directed to Local Rule 285 for the Eastern District of

10                  California.

11          X.      Settlement Conference

12          A telephonic conference to discuss setting a Settlement Conference is scheduled for

13   September 24, 2019, at 11:00 a.m. (dial-in number: 1-888-557-8511; passcode: 6208204#). Prior

14   to the telephonic conference, counsel are to thoroughly discuss the advantages of and possibilities

15   for settlement with their respective clients, and each other, and be prepared to propose a date on

16   which a Settlement Conference will be set. By no later than September 17, 2019, the parties shall

17   file a joint statement confirming that they have met and conferred and setting forth their proposed

18   Settlement Conference date(s).

19          XI.     Requests for Bifurcation, Appointment of Special Master, or Other Techniques
                    to Shorten Trial
20
21          Not applicable at this time.
            XII.    Related Matters Pending
22
            There are no pending related matters.
23
            XIII. Compliance with Federal Procedure
24
            All counsel appearing are expected to familiarize themselves with the Federal Rules of Civil
25
     Procedure and the Local Rules of Practice of the Eastern District of California, and to keep abreast
26
     of any amendments thereto. The Court must insist upon compliance with these Rules if it is to
27
     efficiently handle its increasing case load and sanctions will be imposed for failure to follow the
28
                                                        6
          Case 1:19-cv-00269-SKO Document 19 Filed 05/28/19 Page 7 of 7

 1   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the Eastern

 2   District of California.

 3              Additional requirements and more detailed procedures for courtroom practice before United

 4   States Magistrate Judge Sheila K. Oberto can be found at the United States District Court for the

 5   Eastern District of California’s website (www.caed.uscourts.gov) under Judges, United States

 6   Magistrate Judge Sheila K. Oberto (SKO).1 All parties and counsel shall comply with the

 7   guidelines set forth therein.

 8              XIV. Effect of this Order

 9              This order represents the best estimate of the Court and counsel as to the agenda most

10   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

11   parties determine at any time that the schedule outlined in this order cannot be met, counsel are

12   ordered to notify the Court immediately of that fact so that adjustments may be made, either by

13   stipulation or by subsequent status conference.

14              Stipulations extending the deadlines contained herein will not be considered unless they are

15   accompanied by affidavits or declarations, and where appropriate attached exhibits, which establish

16   good cause for granting the relief requested. The parties are advised that due to the impacted nature

17   of civil cases on the district judges in the Eastern District of California, Fresno Division, that

18   stipulations to continue set dates are disfavored and will not be granted absent good cause.

19              Should counsel or a party appearing pro se fail to comply with the directions as set

20   forth above, an ex parte hearing may be held and contempt sanctions, including monetary

21   sanctions, dismissal, default, or other appropriate judgment, may be imposed and/or ordered.

22
     IT IS SO ORDERED.
23

24   Dated:        May 24, 2019                                               /s/   Sheila K. Oberto    .
                                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         In the area entitled “Case Management Procedures,” there is a link to “Court Procedures.”
                                                                  7
